NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


GINA PAETH,                             )
                                        )
              Appellant,                )
                                        )
v.                                      )         Case No. 2D17-4659
                                        )
U.S. BANK NATIONAL ASSOCIATION, as )
Trustee for the C-Bass Mortgage Loan    )
Asset-Backed Certificates, Series 2006- )
RP2; ELIZABETH JANET PAETH;             )
UNKNOWN TENANT #1 n/k/a Kathryn         )
Wilbourne; and UNKNOWN TENANT #2        )
n/k/a Alexander Wilbourne,              )
                                        )
              Appellees.                )
                                        )

Opinion filed November 7, 2018.

Appeal from the Circuit Court for Lee
County; James R. Thompson, Senior
Judge.

Gina Paeth, pro se.

Anthony R. Yanez and Nicole R. Topper of
Blank Rome LLP, Ft. Lauderdale, for
Appellee U.S. Bank.

No appearance for remaining Appellees.
PER CURIAM.

           Affirmed.

SILBERMAN, VILLANTI, and BLACK, JJ., Concur.




                                    -2-